EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Fong on 6/29/21.

The application has been amended as follows: 

Claim 1:
Line 11: “the tube retaining member” has been replaced with --the tube retaining member comprising threads and--
Line 22: “the uncovered tube” has been replaced with --the uncovered portion of the tube--
Line 29: “the uncovered threads” has been replaced with --the threads of the tube retaining member--
Line 31: “cover having” has been replaced with --cover nut having--
Line 31: “the uncovered retaining” has been replaced with --the uncovered portion of the tube retaining--

Claim 4:
Line 27: “the tube retaining member” has been replaced with --the tube retaining member comprising threads and--
Line 38: “the uncovered tube” has been replaced with --the uncovered portion of the tube--
Line 46: “the uncovered threads” has been replaced with --the threads of the tube retaining member--
Line 49: “the uncovered retaining” has been replaced with --the uncovered portion of the tube retaining--

Claim 5:
Line 6: “member attach” has been replaced with --members attach--
Line 13: “member attach” has been replaced with --members attach--

Claim 7:
Line 21: “member extending” has been replaced with --member comprising threads and extending--
Line 30: “the uncovered tube” has been replaced with --the uncovered portion of the tube--
Line 35: “the portion” has been replaced with --a portion--
Line 37: “the uncovered tube” has been replaced with --the threads of the tube--
Line 39: “the uncovered tube retaining” has been replaced with --the uncovered portion of the tube retaining--

Claim 8:
Line 4: “member attach” has been replaced with --members attach--

Claim 10:
Line 37: “member extending” has been replaced with --member comprising threads and extending--
Line 47: “the uncovered tube” has been replaced with --the uncovered portion of the tube--
Line 55: “the uncovered tube” has been replaced with --the threads of the tube--
Line 58: “the one-piece carriage bolt and nut threaded onto the uncovered tube” has been replaced with --the nut threaded onto the uncovered portion of the tube--

Claim 11:
Line 14: “member attach” has been replaced with --members attach--



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art of record does not disclose a hinge assembly comprising a bracket with interior and exterior plates, each plate having first and second arms with aligned openings; a metal roller shaft having a tube retaining member formed into an outer cylindrical wall of the shaft, the tube retaining member comprising threads and extending to a distal end of the shaft; a tube molded onto the retaining member such that a portion of the shaft is covered and a portion of the tube retaining member is uncovered; a washer and closing cover nut placed onto the uncovered portion of the tube retaining member; wherein the shaft is inserted through the aligned openings of the hinge bracket such that a covered portion of the shaft extends through the openings and the nut is threaded onto the uncovered portion of the tube retaining member such that the nut is against the washer and the washer is against an exterior arm of the hinge bracket, in combination with the structure recited in the claims. At least Carpinella (US 6185783) discloses a roller shaft for a hinge assembly comprising a tube retaining member, but Carpinella does not disclose that the tube retaining member comprises threads extending to a distal end of the roller shaft. At least Whiting (US 4379479) discloses a roller shaft having threads extending to a distal end of the shaft, but Whiting does not disclose extension of the shaft through a hinge bracket or a closing nut and washer positioned on an uncovered portion of the threads. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        



/DANIEL P CAHN/Primary Examiner, Art Unit 3634